NO. 12-20-00258-CV
                          IN THE COURT OF APPEALS
               TWELFTH COURT OF APPEALS DISTRICT
                                     TYLER, TEXAS


IN RE:                                            §

MICHAEL A. KENNEDY,                               §      ORIGINAL PROCEEDING

RELATOR                                           §

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Michael A. Kennedy, acting pro se, filed a writ of prohibition to ask this Court to order
that the Honorable Michael Davis, Judge of the 369th District Court in Anderson County, Texas
be prohibited from selling land until notice and an opportunity to be heard are given. He appears
to complain that Judge Davis denied his right to attend a hearing and his rights to notice before
entering a judgment for the sale of his property. Attached to his writ is a notice of tax sale, dated
November 6, 2020, setting the sale date for December 1.
       Each court of appeals or a justice of a court of appeals may issue a writ of mandamus and
all other writs necessary to enforce the jurisdiction of the court. TEX. GOV’T CODE ANN.
§ 22.221(a) (West Supp. 2018). A writ of prohibition “operates like an injunction issued by a
superior court to control, limit or prevent action in a court of inferior jurisdiction.” Holloway v.
Fifth Court of Appeals, 767 S.W.2d 680, 682 (Tex. 1989). The writ is typically used to “protect
the subject matter of an appeal or to prohibit an unlawful interference with the enforcement of a
superior court’s orders and judgments.” Id.at 683. The writ has three functions: “(1) to prevent
interference by an inferior court while an appeal is pending, (2) to prevent an inferior court from
entertaining a suit that would relitigate controversies which have already been settled, and (3) to
prohibit a trial court’s action when it affirmatively appears that the court lacks jurisdiction.” In
re Cook, 394 S.W.3d 668, 672 (Tex. App.—Tyler 2012, orig. proceeding).
         In this case, a writ of prohibition is not necessary to protect this Court’s jurisdiction. Nor
does the record contain any evidence affirmatively demonstrating Judge Davis’s lack of
jurisdiction or that the underlying tax suit is in any way a relitigation of settled controversies.
Because there is no basis for the issuance of a writ of prohibition, we deny the writ.             See
Holloway, 767 S.W.2d at 682–83; see also Cook, 394 S.W.3d at 672. All pending motions are
overruled as moot.
Opinion delivered December 16, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          2
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                         DECEMBER 16, 2020

                                        NO. 12-20-00258-CV



                                    MICHAEL A. KENNEDY,
                                          Relator
                                            V.

                                     HON. MICHAEL DAVIS,
                                           Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of prohibition filed by
Michael A. Kennedy; who is the relator in appellate cause number 12-20-00258-CV and an
interested party in trial court cause number DCCV18-592-369, pending on the docket of the
369th Judicial District Court of Anderson County, Texas. Said petition for writ of prohibition
having been filed herein on November 18, 2020, and the same having been duly considered,
because it is the opinion of this Court that the writ should not issue, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of prohibition be,
and the same is, hereby denied.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.

                                                     3